



COURT OF APPEAL FOR ONTARIO

CITATION: Tarsitano v.
    Drutz, 2014 ONCA 351

DATE: 20140507

DOCKET: C57698

Juriansz, Tulloch and Strathy JJ.A.

BETWEEN

Mary Elizabeth Tarsitano and Laura Tarsitano and
    Emma Tarsitano, a minor by her Litigation Guardian, Mary Elizabeth Tarsitano

Plaintiffs (Appellants)

and

Dr. Harold Paul Drutz and Mount Sinai Hospital

Defendant (Respondent)

No one, for the appellant

Moya J. Graham, for the respondent

Heard: May 1, 2014

On appeal from the judgment of Justice Guy P. DiTamaso of
    the Superior Court of Justice, dated September 5, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Order to continue the appeal of Emma Tarsitano.

[2]

The appeal is dismissed without costs on the consent of all the parties.


